Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a serial processing circuit configured to receive the data-to-be-transmitted from the second storage circuit in series, and output a plurality of multi-user packets, wherein the control circuit is configured to assign a ratio of storage capacities in the second storage circuit for the users according to a resource unit value and a user spatial stream value of each of the users or according to a data transmission rate of each of the users.” in combination with other recited elements in independent claim 1. 
      
3.   Chowdhury et al. (US Patent Application Pub. No: 20140286256 A1) teaches a computer processor operatively coupled to buffers and inspects a data packet to determine an application type of the data packet. Chowdhury discloses the processor determines a delay tolerance associated with the data packet based on the determined application type. Chowdhury suggests the processor determines a channel condition of a communication session with a user device. Chowdhury  further discloses the processor moves the data packet from the buffers based on the determined tolerance and the determined channel condition and transmits data packets stored in the buffer. However, Chowdhury doesn’t teach “a serial processing circuit configured to receive the data-to-be-transmitted from the second storage circuit in series, and output a plurality of multi-user packets, wherein the control circuit is configured to assign a ratio of storage capacities in the second storage circuit for the users according to a resource unit value and a user spatial stream value of each of the users or according to a data transmission rate of each of the users.”.

4.    Hedayat et al. (U.S. Patent Application Pub. No: 20120147804 A1) teaches a method involves transmitting a multi-user request-to-send packet from the wireless access point device to several wireless client devices that are the intended recipients of the multi-user transmission. Hedayat discloses the multi-user request-to-send packet comprising duration information and address information is configured to address some of the wireless client devices. Hedayat suggests the received clear-to-send packets comprising an identical content, are transmitted from the wireless client devices in response to the multi-user request-to-send packet. However, Chowdhury doesn’t teach “a serial processing circuit configured to receive the data-to-be-transmitted from the second storage circuit in series, and output a plurality of multi-user packets, wherein the control circuit is configured to assign a ratio of storage capacities in the second storage circuit for the users according to a resource unit value and a user spatial stream value of each of the users or according to a data transmission rate of each of the users.”.

5.      Independent claim 14 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

6.      Dependent claims 1-2,6-14 and 16-17 recites limitations similar to those noted above for independent claims 1 and 14 are considered allowable for the same reasons noted above for claims 1 and 14.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Elliott et al. (US Patent Application Pub. No: 20080155213 A1) teaches a method involves determining whether a set of storage devices are assigned as a set of hot spare devices in a storage subsystem. Elliott discloses a set of ratios of a number of storage devices of a shared storage type to another number of storage devices to which the former number of storage devices serve as hot spare devices, is calculated. Elliott suggests a storage device with a lowest ratio is selected as a logging device if the set of storage devices is not present, or a storage device having a storage type of a smallest capacity is assigned as the logging device if the set of hot spare devices is not assigned.

         MIYAUCHI (US Patent Application Pub. No: 20150281638 A1) teaches a device has a controller for calculating ratio of storage capacities of a storage unit to be assigned to first and second conversion processing in accordance with attributes related to motion amounts of moving images of first and second adjustment results and performing control of assigning the storage capacities corresponding to ratio to the first and second conversion processing. MIYAUCHI discloses the first and second converters respectively perform the first and second conversion processing using the respective storage capacities assigned by the controller.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181